Per Curiam,
The judgment in this case is affirmed, on the following from the opinion of the learned court below directing it to be entered: “The license tax in suit has not been assessed upon sales made by a dealer in Pennsylvania to purchasers in foreign countries. It is not a tax or burden upon foreign commerce and a regulation of foreign commerce, as appears from the cases referred to; and the question is controlled by th.e decisions in this State of Knisley v. Cotterel, 196 Pa. 614, and of the other Pennsylvania cases referred to since the date of that decision.”